       Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 1 of 6
                                                     I    i)C SDNY
                                                     D('i   ITMENT
UNITED STATES DISTRICT COURT
                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                    DOC#:
 ------------------------------------ X
SARAH PALIN,                                        DATEr . '1:             0

                Plaintiff,
                                                         17-cv-4853 (JSR)
                -v-
                                                         MEMORANDUM ORDER
THE NEW YORK TIMES COMPANY and JAMES
BENNET,

                Defendants.
------------------------------------- X


JED S. RAKOFF, U.S.D.J.

     Familiarity with all prior proceedings in this matter is

here assumed. As relevant here, on June 27, 2017, plaintiff

Sarah Palin brought a single defamation claim against The New

York Times Company ("The Times") and James Bennet, arising from

The Times' editorial on June 14, 2017 titled America's Lethal

Politics (the "Editorial"). When the Court dismissed the action

on August 29, 2017 based on the finding that Palin had not

adequately pleaded actual malice, ECF No. 45, at 1, it did not

reach the alternative ground on which the defendants had moved

to dismiss the portion of the claim seeking disgorgement, ECF

No. 25, at 22-25. The Court of Appeals for the Second Circuit

reversed this Court's dismissal and remanded the case for

further proceedings. ECF Nos.       64, 65. Subsequently, Palin filed

an amended complaint on December 30, 2019. First Amended

Complaint, ECF No. 7 0 ( "FAC") .
         Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 2 of 6



     Now before the Court is the defendants' renewed motion for

partial judgment on the pleadings regarding Palin's claim for

disgorgement damages under Fed. R. Civ. P. 12(c). ECF No. 76;

Defendants' Memorandum of Law in Support of Their Motion for

Partial Judgment on the Pleadings, ECF No. 77           ("Defs. Mem.").

Palin opposes. Plaintiff's Memorandum of Law in Opposition to

Defendants' Motion for Partial Judgment on the Pleadings, ECF

No. 80   ("Palin Opp."). For the reasons set forth below, the

Court grants the defendants' motion.

              Allegations in the First Amended Complaint

     The following relevant allegations are taken from the FAC

and are assumed true for the purposes of assessing the

defendants' motion for partial judgment on the pleadings.

     Palin alleges that the defendants, in the Editorial,

"falsely assert[ed] that              . Mrs. Palin was clearly and

directly responsible for inciting a mass shooting at a political

event in January 2011." FAC       ~   1. This, Palin alleges, was driven

in part by the defendants' perception of Palin as "a convenient

target for attacks against conservative politics and a subject

likely to spark readership interest" and their desire to

increase traffic to media websites, thereby bringing economic

benefit to their business. Id.         ~~   75-79. The online version of

the Editorial included several advertisements, which generated


                                        2
        Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 3 of 6



revenue for The Times. Id. , 120. Palin further alleges that The

Times actively promoted the Editorial on social media, including

on its Twitter feed that had over 38 million followers, as did

The Times' Editorial Board, whose Twitter account had nearly

600,000 followers.    Id. ,   195.

     Accordingly, in addition to monetary and punitive damages,

Palin seeks "restitution in the form of The Times' advertising

revenues attributable to" the Editorial. Id. , , 218-19. 1

Specifically, Palin alleges that the defendants published in the

Editorial knowing "that stories attacking Mrs. Palin inflame

passions, which drives viewership and Web Clicks" and therefore

the defendants "knowingly and voluntarily exploited and retained

a benefit conferred by Mrs. Palin" by writing the Editorial. Id.

'214.

                                 Analysis




1 Although the FAC uses the term "restitution" rather than
"disgorgement," FAC, 219, Palin is actually asserting a claim
for the equitable remedy of disgorgement. See Dolmetta v. Uintah
Nat' l Corp., 712 F.2d 15, 19 (2d Cir. 1983) (" [C]ourts look at
the essence of the state claim and not the label by which a
plaintiff chooses to identify it."). Oisgorgement focuses on how
much the alleged wrongdoer gained as a result of unlawful
conduct, whereas restitution focuses on restoring the victim to
the position she would have been in absent the conduct, by
compensating her. In any event, as per Ventura discussed below,
the Court's ruling on the instant motion does not depend on
whether Palin's claim at issue is labeled as restitution or
disgorgement.

                                     3
          Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 4 of 6



       "The standard for addressing a Rule 12(c) motion for

judgment on the pleadings is the same as that for a Rule

12(b) (6) motion to dismiss for failure to state a claim." Hogan

v. Fischer, 738 F.3d 509, 514-15 (2d Cir. 2013) . 2 "To survive a

Rule 12(c) motion, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face." Johnson v. Rowley, 569 F.3d 40, 44                (2d

Cir . 2 0 0 9 )   (per cur i am) .

       A recent Eighth Circuit case, which reversed an unjust-

enrichment judgment in a defamation action and vacated the

accompanying damages award, supports the defendants' position.

See Ventura v. Kyle, 825 F.3d 876 (8th Cir. 2016), cert. denied,

137 S. Ct. 667         (2017). The Ventura court explained that, even if

plaintiff had proven the elements of unjust enrichment, the

equitable remedy would still not be available because, as a

matter of law, money damages for defamation is an adequate

remedy at law. Id. at 887; see also SEG Sport Corp. v. State

Athletic Comm'n,         952 F. Supp. 202, 204   (S.D.N.Y. 1997)

("Equitable relief requires a showing that there is no adequate

remedy at law"). The Eighth Circuit further noted that




2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                        4
         Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 5 of 6



"[n]either the district court nor [plaintiff] cited any case

awarding profits in a defamation case under an unjust-enrichment

theory, or even suggesting money damages are an inadequate

remedy in a public-figure defamation case.n Id. at 887. And the

Ventura court itself found no such case. Id. at 887-88; see also

Organovo Holdings, Inc. v. Dimitrov, 2017 WL 2417917 at *20

(Del. Ch. Ct. June 5, 2017)       ("While theoretically a plaintiff

might seek disgorgement or another restitution remedy as an

alternative to damages, the handful of cases to consider the

issue have rejected these requests.n).

     Although Ventura concerned Minnesota law, the Court finds

its reasoning persuasive. Indeed, while New York's 0ighest court

does not seem to have addressed this precise issue, the case law

in lower New York courts and in lower courts in other

jurisdictions is consistent with the holding in Ventura. See,

e.g.,. Alharbi v. TheBlaze, Inc., 199 F. Supp. 3d 334, 361-62 (D.

Mass. 2016); Hart v. E.P. Dutton          &   Co., 197 Misc. 274, 275, 283

(Sup. Ct. Oneida Cnty. 1949), aff'd, 277 A.O. 935 (4th Dep't

1950).

     By contrast, Palin fails to put forth any case that

supports her position - whether predicated on a theory of

restitution, unjust enrichment, or disgorgement - that such

equitable remedy is available as a matter of law in a defamation


                                      5
      Case 1:17-cv-04853-JSR Document 83 Filed 01/21/20 Page 6 of 6



case, when money damages serve as an adequate remedy. Put

another way, Palin is attempting to obtain an additional remedy

that bears no relation to the injury she suffered, because she

does not claim that she would have been entitled to receive a

portion of The Times' advertising revenues if she had not been

defamed. See Defs. Mem. 4.

     For these reasons, the Court grants the defendants' motion

for partial judgment on the pleadings dismissing Palin's claim

for disgorgement damages. The Clerk is directed to close the

entry bearing the docket number 76.

         SO ORDERED.


Dated:     New York, NY
           January  ./f,2020




                                     6
